EXHIBIT A
                                                                     1


 1                     UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
 2   - - - - - - - - - - - - - - - X
                                       :
 3       FREEMAN, ET AL.,              : 18-CV-07359(BMC)
                                       :
 4              Plaintiffs,            :
                                       :
 5                                     : United States Courthouse
          -against-                    : Brooklyn, New York
 6                                     :
                                       :
 7                                     : February 11, 2019
         HSBC HOLDINGS PLC, ET AL.,    : 10:00 a.m.
 8                                     :
                Defendants.            :
 9
     - - - - - - - - - - - - - - - X
10
           TRANSCRIPT OF CIVIL CAUSE FOR INITIAL CONFERENCE
11                BEFORE THE HONORABLE BRIAN M. COGAN
                     UNITED STATES DISTRICT JUDGE
12

13                         A P P E A R A N C E S:

14   For the Plaintiffs:        OSEN LLC
                                     2 University Plaza
15                                   Suite 402
                                     Hackensack, New Jersey 07601
16
                                BY:    GARY M. OSEN, ESQ.
17

18                              TURNER & ASSOCIATES, P.A.
                                     4705 Somers Avenue
19                                   North Little Rock, Arkansas 72116

20                              BY:    TAB TURNER, ESQ.

21
     For the Defendants:        CLEARY, GOTTLIEB, STEEN & HAMILTON
22                                   One Liberty Plaza
                                     New York, New York 10006
23
                                BY:    JONATHAN I. BLACKMAN, ESQ.
24

25


                           Denise Parisi, RPR, CRR
                              Official Court Reporter
                                                   Proceedings                                              2


 1                                      A P P E A R A N C E S: (Continued.)

 2   For the Defendants:                         MAYER BROWN LLP
                                                      1999 K Street Northwest
 3                                                    Washington, DC 20006

 4                                               BY:      MARC R. COHEN, ESQ.

 5
                                                 SULLIVAN & CROMWELL LLP
 6                                                    125 Broad Street
                                                      New York, New York 10004
 7
                                                 BY:      MICHAEL T. TOMAINO, JR., ESQ.
 8                                                        BRADLEY P. SMITH, ESQ.

 9
                                                 CLIFFORD CHANCE US LLP
10                                                    31 West 52nd Street
                                                      New York, New York 10019
11
                                                 BY:      ROBERT G. HOUCK, ESQ.
12

13
     Court Reporter:                             DENISE PARISI, RPR, CRR
14                                               Official Court Reporter
                                                 Telephone: (718) 613-2605
15                                               E-mail: DeniseParisi72@gmail.com

16   P r o c e e d i n g s r e c o r d ed b y c o m p u t e r i z e d s t e n o g r a p h y.   Transcript
     p r o d u c e d b y C o m p u t e r- a i d e d T r a n s c r i p t i o n.
17

18                             *        *        *        *        *

19                    (In open court.)

20                    THE COURTROOM DEPUTY:                    THE COURTROOM DEPUTY:                All

21   rise.

22                    THE COURT:            Good morning.              Have a seat, please.

23                    THE COURTROOM DEPUTY:                    Freeman, et al., versus HSBC

24   Holdings, PLC, et al., Docket No. 18-CV-7359.

25                    Counsel, please state your appearances starting with


                                          Denise Parisi, RPR, CRR
                                              Official Court Reporter
                                   Proceedings                            3


 1   the plaintiff.

 2              MR. TURNER:    Tab Turner for the plaintiffs.

 3              MR. OSEN:    Gary Osen, Osen LLC, for the plaintiffs.

 4              THE COURT:    Good morning.

 5              MR. BLACKMAN:     Jonathan Blackman, Cleary Gottlieb,

 6   for the defendant, Commerzbank; and I also elected to be the

 7   speaker for all of the defendants other than Bank Saderat.

 8              THE COURT:    Mr. Blackman, I haven't seen you for

 9   years.   I do not understand why your hair has turned gray and

10   mine hasn't.

11              MR. BLACKMAN:     Your Honor, I think it's best for me

12   not to comment in response to that.          You also do have more

13   than me, clearly.

14              THE COURT:    That's true, too.

15              Okay.    Do I need the appearances for the other

16   counsel?   I should have it.      Let me know who is here.

17              MR. TOMAINO:     Good morning, Your Honor.      Michael

18   Tomaino with Sullivan & Cromwell for Barclays Bank PLC.

19              THE COURT:    Okay.

20              MR. COHEN:    Marc Cohen, Mayer Brown, for the HSBC

21   defendants and Credit Suisse.

22              THE COURT:    Okay.

23              MR. SMITH:    Brad Smith from Sullivan & Cromwell for

24   Standard Chartered Bank.

25              THE COURT:    Okay.


                             Denise Parisi, RPR, CRR
                                Official Court Reporter
                                   Proceedings                              4


 1              MR. HOUCK:    Robert Houck from Clifford Chance for

 2   NatWest Markets.

 3              THE COURT:    Okay.

 4              We don't have anybody yet for RBS or Bank Saderat?

 5              MR. HOUCK:    Excuse me, Your Honor.        RBS as well.

 6              THE COURT:    Right.     I knew that.     Okay.

 7              Okay.   That's fine.      First of all, I want to assure

 8   everybody that while you may not believe it, the assignment of

 9   this case to me was entirely random.           I wouldn't believe it if

10   I were you, but it is the case.         Those of you who have worked

11   in the courts understand that there is a gremlin in the wheel

12   and sometimes things just happen, and it just happened.

13   That's just the way it is.       That was totally fortuitous.

14              Having said that, what do you want to do with the

15   case?   Where do we go next?      Defendants have motions?

16              MR. BLACKMAN:     Your Honor, the defendants believe

17   this case should be stayed for a number of reasons pending the

18   decision on the motion to dismiss that we made in what we can

19   call the Freeman I case which, in fact, the plaintiffs

20   properly indicated this case was related to.          The cases are

21   indeed closely related.      In fact, it's striking that the named

22   plaintiff is actually from the same family, the widow of Brian

23   Freeman, who is the named plaintiff.           In Freeman I, the

24   plaintiff -- the named plaintiff in this case is also

25   Freeman -- it's Mr. Freeman's stepmother -- and we have 65


                             Denise Parisi, RPR, CRR
                                Official Court Reporter
                                  Proceedings                                  5


 1   families actually --

 2             THE COURT:     So it is literally a related case.

 3             MR. BLACKMAN:     Yes.    In all senses of the word, it's

 4   a related case.

 5             And not only is it a related case, but as Mr. Osen,

 6   I think, will agree, he originally sought to amend the

 7   Freeman I complaint to add these new plaintiffs; and when we

 8   were last hear, which was on November 15th before Magistrate

 9   Judge Pollak, we discussed at length the process of that

10   amendment, the timing, and he was concerned with the statute

11   of limitations which ran on these claims.

12             On January 2nd, we saw a proposed amended complaint,

13   we said -- besides the additional claimants, which we

14   expected, there were quite a few additional attacks, and we

15   said we just can't agree to an amendment, make a motion,

16   and -- for whatever reason, even though a motion would have

17   stopped the running of the statute of limitations, he instead

18   decided -- which is his right -- to file a new complaint, but

19   it clearly is a related complaint, and we have had the

20   Freeman I case pending since 2014 and a stay -- and this is

21   the important thing -- a stay in discovery in that case was

22   entered by Magistrate Judge Pollak on January 15, 2015.            That

23   stay remains in place.    In the meantime, Chief Judge Irizarry

24   had our motion to dismiss that case.          She referred it to

25   Magistrate Judge Pollak for report and recommendation.


                            Denise Parisi, RPR, CRR
                               Official Court Reporter
                                     Proceedings                                  6


 1                THE COURT:    When was that referred?

 2                MR. BLACKMAN:     It was referred, I believe, in around

 3   2016, and it resulted in a decision which was a recommendation

 4   that the motion be denied this past summer in July 2018.

 5                The plaintiffs, as you would expect, immediately

 6   wrote to her saying:       Lift the stay of discovery.

 7                She has not done that.        Not only has she not done

 8   that, but when we were here before her on November 15th of

 9   2018, she said:    I'm still considering it and I'm waiting to

10   hear from Judge Irizarry.

11                THE COURT:    So she has not adopted the RNR either.

12                MR. BLACKMAN:     We, of course, filed objections which

13   are pending before Chief Judge Irizarry.               She is -- as though

14   sub judice, she has not lifted the stay, and Magistrate Judge

15   Pollak has not lifted the stay.           And if, in fact, the

16   amendment had gone through as an amendment, it would be

17   subject to that stay.       So we think, for reasons of judicial

18   efficiency and, frankly, just common sense, this case ought to

19   be stayed.    Motion practice in this case would be, in most

20   respects, duplicative of what's already been fully briefed and

21   is before Chief Judge Irizarry.           It would make no sense to do

22   that, again; and it would make even less sense to proceed with

23   discovery, which I have to also say, not only has been stayed

24   in the related case of Freeman I, but there's another case in

25   the Southern District called O'Sullivan, and -- which, again,


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
                                  Proceedings                           7


 1   is essentially the same case, different plaintiffs, same

 2   theory, same basic claims involving violations of Iran

 3   sanctions by the defendants which are alleged to be the cause

 4   of injuries to service personnel in Iraq -- it's the same

 5   case -- that case of discovery was stayed over the plaintiffs'

 6   opposition, initially by Magistrate Judge Orenstein, and

 7   objections to that stay were overruled by Judge Swain.

 8             So both cases that have gotten to the stage of

 9   motion practice, both in this Court and in the Southern

10   District, have been stayed.      None of the cases raising these

11   theories have gone forward.

12             And there's another case against just HSBC called

13   the Siegel case where the motion to dismiss was granted by

14   Judge Cote, and that's now on appeal on the Circuit --

15             THE COURT:    By Judge?

16             MR. BLACKMAN:     By Judge Cote.

17             And if the Circuit affirms, that will obviously have

18   a potentially preclusive impact on all these cases, so it's

19   just another reason why, as a matter of just sensible judicial

20   management, we ought to just pause this case pending at least

21   Chief Judge Irizarry's decision, the motion to dismiss, and

22   then revisit the question of what to do next.       That's our

23   submission.

24             THE COURT:    Okay.

25             Let me ask the plaintiffs, was the purpose of filing


                            Denise Parisi, RPR, CRR
                               Official Court Reporter
                                  Proceedings                              8


 1   this action rather than amending the one before Judge Irizarry

 2   just belt and suspenders as to the statute of limitations?

 3             MR. OSEN:     Yes, Your Honor.       The defendants declined

 4   to consent to amendment, and because of the timing of the

 5   filing that would have to take place, there wasn't sufficient

 6   time to brief the motion with the holidays, so in order to

 7   protect the claims of all plaintiffs who were still unfiled,

 8   if you will, we filed as a new action, although it materially

 9   is -- well, let me take a step back, Your Honor.         The one

10   distinction between the two cases is that when Freeman II --

11   I'm sorry -- when Freeman I was amended in 2016, it predated

12   the passage of JASTA.     JASTA was briefed to both Judge Pollak

13   and Judge Irizarry, but it wasn't in the complaint.         So when

14   we filed Freeman II on December 26th, we incorporated the

15   claims which Judge Pollak had discussed and found to be

16   sufficiently meritorious, so those were -- those were kind of

17   baked into the new complaint to clean up that aspect of it,

18   but otherwise, it was filed as a related case.

19             THE COURT:     Okay.   The depth of Mr. Blackman's

20   presentation suggests that you are opposed to staying this

21   case; is that right?

22             MR. OSEN:     Not exactly, Your Honor.      Frankly, we

23   didn't know what Your Honor or Judge Irizarry may have said or

24   decided to do in terms of administration, so our position is

25   that as far as what happens with Freeman II is obviously in


                             Denise Parisi, RPR, CRR
                               Official Court Reporter
                                    Proceedings                           9


 1   the discretion of the Court -- Your Honor -- and Judge

 2   Irizarry.

 3               As far as whether in principle we agree to a stay,

 4   it depends on whether or not the cases are consolidated.       The

 5   defendants had argued last November that they couldn't agree

 6   or consent to amendment because they had new issues they

 7   wished to raise in briefing those new attacks that were

 8   listed, and so to the extent that the cases are not

 9   consolidated and they proceed on separate tracks, then,

10   obviously, from our standpoint, there's no benefit to the

11   plaintiffs in having a new set of briefing that is going to be

12   done anyway be delayed, so it's really a question of the

13   Court's own internal preferences.

14               THE COURT:    Well, has anyone asked Judge Irizarry if

15   she wants to take this case?

16               MR. BLACKMAN:     We have not.

17               THE COURT:    I have not spoken to her about it.

18               MR. BLACKMAN:     What Mr. Osen said is a bit different

19   than what he told me on the phone where he did say that he

20   was, sort of, open -- obviously, it's the Court's decision to

21   consolidation -- but that he did think that he wanted to start

22   some discovery.   If I misheard him, I apologize, but he did, I

23   think, say that, and that was one of the reasons for the depth

24   of my --

25               MR. OSEN:    To be clear, Your Honor, we will take


                              Denise Parisi, RPR, CRR
                                 Official Court Reporter
                                     Proceedings                             10


 1   discovery in any case we can get it, so that shouldn't be a

 2   surprise, but the greater issue here is simply -- well, let

 3   me --

 4                THE COURT:    The question is:        Has anyone said to

 5   Judge Irizarry:    You are the low-numbered judge, why don't you

 6   take Judge Cogan's case?

 7                MR. OSEN:    We have not, Your Honor.

 8                THE COURT:    We don't talk like that if you don't

 9   call it to our attention, which you now have.            So now that you

10   have called it to my attention, I will talk to Judge Irizarry.

11                Is anyone opposed to reassigning this case to her?

12                MR. BLACKMAN:     We would not be opposed, Your Honor.

13                MR. OSEN:    We are not opposed, Your Honor.

14                Just one last point on this.

15                It's just a procedural peculiarity that may explain

16   the status here.    When we filed Freeman II, we served it on

17   all defendants by e-mail the day of and asked them if they

18   would accept service since they were all represented in

19   Freeman I.    We never received a response, both to that e-mail

20   and to follow up, so we went ahead and had to serve them in

21   the old-fashion way; and so, therefore, there's been a

22   built-in delay of about 20 days or so or 30 days for service,

23   which, in part, explains, why it's sort of procedurally in

24   this posture because most of the defendants have just appeared

25   in the last 48 hours or so.


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
                                  Proceedings                               11


 1             THE COURT:    I see.

 2             MR. BLACKMAN:     Frankly, Your Honor, one of the

 3   reasons that we didn't accept services, we thought this case

 4   was going to go to Judge Irizarry in the normal course of --

 5             THE COURT:    It doesn't do that anymore.          Judges have

 6   to make it happen.   And, you know, generally what happens is

 7   when the plaintiff puts on the cover sheet "related to," a

 8   letter follows to one or both judges -- usually the

 9   low-numbered judge, and maybe the high-numbered judge as

10   well -- saying these are really related and should be in front

11   of one judge; whichever one, we don't care.

12             MR. BLACKMAN:     There's an interesting wrinkle here,

13   and I don't want to burden the Court with cases that are not

14   before you, but because of the same statute of limitations

15   issue, there are also three other cases filed in this interval

16   between Christmas and New Year's.        One of them is actually --

17   it's called Stevens -- it's before Judge Dearie -- and it's

18   marked as related to this case; another one called Donaldson

19   was marked as related to Freeman I; and a third one called

20   Tavera is not marked as related to anybody.           Donaldson

21   actually was transferred from Judge Gershon to Judge DeArcy

22   Hall, so she now has two of those cases.            We have a chart.

23             THE COURT:    Clearly there's the need for some

24   judicial administration here.

25             Okay.   If either side wants the case -- well, let me


                            Denise Parisi, RPR, CRR
                               Official Court Reporter
                                  Proceedings                               12


 1   put it this way:   You should make a proposal to us as to what

 2   to do with these cases, whoever is interested.         Generally

 3   speaking, if the cases are truly related, they should go to

 4   the judge who has the earliest filed case, the lowest numbered

 5   case; but, again, that has got to be called to our attention.

 6             Now, since no one has called it to our attention at

 7   this point, I'm going to give Judge Irizarry a copy of this

 8   transcript and then I'm going to talk to her and see what she

 9   thinks; but, in the meantime, if you have views as to how

10   these cases should be administered, feel free to send a letter

11   to the low-numbered judge of whichever case you think is

12   related with copies to the other judges and then we will all

13   talk and come to a decision as to what to do.

14             MR. BLACKMAN:     Your Honor, in that vein, perhaps

15   along with the transcript, here is our chart of cases.

16             THE COURT:    Great.     I like charts.

17             MR. BLACKMAN:     I have a copy for Counsel (handing).

18             THE COURT:    I will start the dialogue with Judge

19   Irizarry now because that's the one that seems to be most

20   likely related and appropriate to consolidate this one with.

21   We won't do anything for a week, at least.          In the meantime,

22   if you all have any positions that you want to set forth as to

23   how the collection of cases should be treated, write a letter

24   to the low-numbered judge, copies to the other judges, and

25   then we will all discuss it and let you know what we decide.


                            Denise Parisi, RPR, CRR
                               Official Court Reporter
                                  Proceedings                              13


 1             MR. BLACKMAN:     I think, Your Honor, you will see

 2   from the chart that we've reached out to plaintiffs in these

 3   other cases and we have agreements in at least two of them to

 4   essentially stay them in place --

 5             THE COURT:    Okay.

 6             MR. BLACKMAN:     -- pending the decision in

 7   Freeman II.

 8             THE COURT:    Look, it's one thing to stay, but it's

 9   another thing as to how you are going to go forward and

10   coordinate things; and a lot of the depositions may be

11   overlapping, at least in this case.         And Freeman I, it seems

12   to me, ought to be in front of one judge, whoever that is.

13             MR. BLACKMAN:     And our view is that, of course, we

14   shouldn't have to get the depositions because the motion to

15   dismiss should be granted; but in the meantime, I think

16   defendants ought to talk amongst themselves about what letter

17   to write and what proposal to make --

18             THE COURT:    That's fine.

19             MR. BLACKMAN:     -- but I think we are uniform in the

20   idea that pending a decision by the Court on how to administer

21   these related cases, they all ought to be stayed, including

22   all pleading, which was the first question Your Honor asked.

23             THE COURT:    Well, no one in this case has asked me

24   to do anything for the next week or so, so you will

25   effectively have your stay even though I'm not ordering it;


                            Denise Parisi, RPR, CRR
                               Official Court Reporter
                                    Proceedings                               14


 1   nothing is going to happen.        If the plaintiff tries to take

 2   some discovery from you, then that'll tee the issue up; but I

 3   tend to agree, we ought to decide where the cases are going to

 4   be before we start taking discovery.            I want to get that out

 5   of the way; I want to do that as quickly as possible.           That's

 6   why I'm only giving you a week to set forth your positions.

 7   Who knows, maybe you will both agree and you will write a

 8   joint letter which makes it all the more likely that what you

 9   are asking for will be granted.          Let's try that.

10             MR. BLACKMAN:       Thank you, Your Honor.

11             THE COURT:       Anything else I can do for you?

12             Okay.   Nice to see you all.

13             (Matter concluded.)

14

15                          *      *      *      *         *

16

17   I certify that the foregoing is a correct transcript from the
     record of proceedings in the above-entitled matter.
18

19       /s/ Denise Parisi                           February 12, 2019
     _________________________________                ________________
20         DENISE PARISI                                    DATE

21

22

23

24

25


                            Denise Parisi, RPR, CRR
                                 Official Court Reporter
